Order entered July 1, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00444-CV

                    STEPHEN PERL, ET AL., Appellants

                                     V.

               MICHAELS STORES, INC., ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-18862

                                  ORDER

      Before the Court is appellees’ June 29, 2022 unopposed motion for an

extension of time to file their brief. We GRANT the motion and extend the time

to July 25, 2022.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE